Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings, filed on 10/7/2019, are accepted. 

Allowable Subject Matter
	Claims 1-20 are allowed.  	 
Reason for Allowability
The following is an examiner's statement of reasons for allowance: the primary reason for the allowance is the following inventive features of an actuator comprising: electric motor (2), a transmission (3), the electric motor being configured to drive an output shaft (4) via the transmission (3), wherein the output shaft (4) is adapted to be coupled to an actuating element, 
a retarding brake (5) configured to exert a braking force that acts on the actuating element, and 
a holding device (6) configured to exert a holding force on the actuating element.
In the present claimed invention, the following claimed limitations are considered to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 “a retarding brake configured to exert a braking force” with “a retarding brake” is a generic placeholder that is followed by a function of “to exert a braking force”;
“a holding device configured to exert a holding force” with “a holding device” is a generic placeholder that is followed by a function of “to exert a holding force”.

Accordingly, examiners will apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis (emphasis added):
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
In this instant case, the generic place holders are “a retarding brake”, and “a holding device”.
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that";
In this instant case, (emphasis added) “a retarding brake configured to exert a braking force” the generic placeholders is “a retarding brake” is modified by functional language, particularly the generic placeholder is followed by the term “configured to”. And, (emphasis added) “a holding device configured to exert a holding force” the generic placeholders is “a holding device” is modified by functional language, particularly the generic placeholder is followed by the term “configured to”.
 (C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
In this instant case, each of the generic placeholders is not modified by any structure or material or any specific acts for performing the claimed function.
a retarding brake” is a generic placeholder followed by “to exert a braking force that acts on the actuating element” as a function.  There is no detailed structures of the claimed “retarding brake” and/or the claimed “actuating element” being recited, no details how these two claimed components are structurally connected and/or any specific act of how the “retarding brake” operationally drive the “actuating element”.
In the claimed limitations of “a holding device (6) configured to exert a holding force on the actuating element”, “a holding device” is a generic placeholder followed by “to exert a holding force on the actuating element” as a function.  There is no detailed structures of the claimed “a holding device” and/or the claimed “actuating element” being recited, no details how these two claimed components are structurally connected and/or any specific act of how the “a holding device”  operationally drive the “actuating element”.
In conclusion, the claimed limitations evoke 35 U.S.C. 112(f) because the claim limitations meet the 3-prong analysis, according to MPEP § 2181, subsection I.
Therefore, the allowable claim limitations are interpreted under 35 U.S.C. 112(f) based on the written description to disclose and to clearly link the claimed “a retarding brake” and “a holding device” with the respective corresponding structures, materials, or acts for performing the respective entire claimed functions thereof. 
Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the present claimed invention, particularly the allowable claim limitations are interpreted under 35 U.S.C. 112(f) based on the written description to disclosure. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834